OFFICE     OF THE AlTORNM                   GENERAL
                                  AUSTIN




Mr. Robert t. Peddn,               Jr.
County Attornay
Ptatqordr    county
Ray oity,    fexaa
Dear Sirr

                          Qplnion         Ra. O-47
                          Ra: Co~~Iioaplt.la
             Your lettap ot,,bma8y                    5, 1939,     to thla
depertaent    in uhlo4 yov raqmat    an oplnlon or tb.
iollorlng   queatlonr   hab beqa raforred   to the wr1i.r
r0r attent10a~      The s#eati~na submitted   b; you u-e:
                    *Ia      Oan ktligorda            County putl-
                  pat8 f4 tb8            8~8tb0ti0n         or   8 pa-
             ? l~o$qrlmble        harpilral   wbara tha
             t&la    taOra%o i8 h4.a by rive or awa
              tmatoea      6or 4he 088 and bmarit        or
             ltaxworda      Umn$y, 8uoh hoapltal        to ba
             *a-ad         #A tba aatttraof l publ.1. no+
             pratit    .'ld .A~ltabl.       hoapltal?
                           IP7our   anawar taea        *bar.
             q uea %8la lr r ir mtiva then ran tha
              ‘b unty  lasua bar~oianay’warranta         to b a
              r W.ln4out or the Pamanant             bprorfwnt
             r ’ta or
                    d th ehtttr                 t0the lx t0nt
                                                            0r
             Trbnty Thousand Dollar8                      (@O,OOO~OO),
             ,23rauoh purpoao?”
              &tie10        4476 or tho Ravlao~              01~11      Statutaa
or   1985,   18   88   roiiorrt

                     The Oomiaalooora   Court or any
              oouaty ahall ban powar to latabliah      a
              oomty hoapltal     an4 to enlarge say ox-
              latlaa    Roapltalaior the oar8 and treat-
             rent      0rpuaona              lutr.ri.og
              6laeaas       or     lajury,       l&&9     ~~p~2i::~~.
Mr.   Robart    F.   Podoa,   Jr.,   Janoar    11,   1939,   Pa60   a


               or thla ohaptu.          At lntarvala        0r aot
               lass than twalto months, ton por oont
               of the quallfiad       property      tax pafin
               rotors ot a aounty may potltlon                auoh
               oourt to prorldo       iOr the ratabllakly
               or lnluglag       0r a aouaty       hospital,      in
               whldh lvent      lald oourt wlthln the tlma
               dealgnatad     ln luoh potltlon         shall    lubmlt
               to luoh voters at a apeolal             or rogulu
               eleotloo    the proposition         of laaulng       bonds
                in 8uoh lggregata       amOunt as may be dali6-
               nated in said petition          rOr the eatabllahing
                or lnluglng      or auoh hospital.            Whanavu any
                auah piopoaltlon       shall   beoelvo a majority         of
                tha rotas of the quallrlsd            property      tax
               payara voting at luah alaotlon,                lald oo!amlar-
                loners   oourt shall      establish      and maintain
                auoh.hospltal      and shall      have the rOihVitt6.
                powers :
                      ‘1.     To purehasa and lease real pro-
               perty therefor,,or         roqulre    auoh real~pro-
               perty,     an.2 easements    therein,    by oondemnatlon
               proosad,lngs.             _
                      “t.  To purahaaa ar araat 811 neoaaaars
               buildings,   asks all naoeasary     i.mproterenta
               an4 ropalra and lltor w       arioting    bull6ln68,
               ror ths uao of said hospital.        The plans for ruoh
               oraotlan,   altaratloa, or rapalr      lk+all S&rat be
               lp p r a vo     b Stat0 Iiaalth orri00r, ii his
                          by the
               approval la r8qumatod by tha said Oani88iOn8r8
               lo ur 6.
                      %    To oauae to be assessed,            lerlad  and
               oollaotod,   luoh taxoa upon the real             and poraonal
               property   awnad la tha oouaty as lt            shall  dean
               neooaauy    to prorlda  tha funds~ for          tha aialn-
               tonanoo tharaor,    and for all other           noooaaarr
                lxpan4ituraathonfor.
                      ‘4 .40 laaua oount7 bonds to prevido
                rat68 ror the latabllahlng, anlarglng  and
                lqulpplag or oald hoapltal and for all athsr
                aeooa6u~  permanent lmprovementa la oonneotl0a
.   .



        Mr.   Bobart     F.     Padan,   Jr,,     Jaaaw        11,   lOsO, Plgo     3

                        thorowlth; to do all       other thln6a that uy
                        bo raqulrod       by law in ordar to rondor raid
                        bonds valid.

                                 “5.  To appoint           a board of mnagora
                        for     aald hospital.
                              “6.    To aooapt and hold in trust    rot the
                        oouaty,   any grant or dorlao of land, or any
                        #iit  or bequest    of money or other poraonal
                        property   or any donation   to be lpplld,prlnol-
                        pal or lnoomeor both, for the benefit        of said
                        hoap$tal,    and apply the aame in lo o o r da no o
                        With  th e to mS Of the girt.     (ht. 1915, P. 71)”
                     The aboro lta tuta la the only rtatutory      authori-
        ty of a Commlsalonora*      Court or a oounty to build hoa-
        pita18   ior the ear0 and troatmont     of poraona l uffarlng
        iron lllnoaa    and dlaoaao,    lxoopt Artlolo 4492, Revised
        Clrll  Statutes   of 19eb, uador whloh Artlolo     you adrlaa
        that YOUR 00tay      0-0t    pdiry.

                        Your lttontlon           la   oallod    to that   portion       of
        Art1010     4410   reading   as         rollowat

                               -snotor         any luoh propoaltlon~ahall
                        roooln     a majority or tho toto           or tho
                        qruliriad     proporty      tax payora   voting    at
                        auoh   olootlon,       arid oomalaalonu8       oourt shall
                        latabllah     and maintain       luoh boapltal     and shall
                        hare tha rOiititI6         powarata
                        Artor        moh words appears           mmorloally   the sixth
        paragraph,
                 as la horalnboioro
                                  art out.                            Tha alxth pan-
        graph     1st
                                   “Tolo o o pand
                                               t hold In trust ror tha
                        oounty, any grant.     or 4otlao of ran&, or
                        any glit  or baquaat or 8oney or other personal
                        property  or any donatloa ta be applied       -prln-
                        ol al or laooma or both\ for the bansfit         of
                        aaPd hospital,     and lpp17 tho aa88  In aooor-
                        danoa 4th     the tam8    or thr &it.=
Mr. Robert       I.   Padoa,    Jr.,     January   11, lOSO,Pago 4


               The laneuy          of the Artlolo oloarly      and &n-
lquitoaally      .prorld@8      that the oomlaalonora~        oourt shall;
                     %old In trust for the oounty, any
               grant or dorlsaof &and, 0~ any girt or
               boquaat of aoaoy or other pomonal       pro-
               party of m   donation  to be asmlleb..,.w
            It has low be& announood ln Toxaa that oomalas-
lonora  oourta are oourta of llaltod    jurladlatlon    without
any powore exoopt woh aa uo expressly        oonrorrod.     tl
Paso w.   Elam, 106 SW and, 593; Howard va. Boa4oraoa
CL%aty, 116 SW end 479; El111 Uountp vs. Bryant and I’!*#-
man, 864 S.W. 52Or C0mmlaalonors~    Court ~8. Tallaoo,      1Sq
sw and 5x5.
          In the last .oaao olted in support of thl8 pro-
position Judge Ploraon,    speaking ror the Su~romo Court
approved aa oontlrao0     the holding    or .the Court of r?lr~l
Appeals on thla proposition,     reported    ln 801 S.W. 873.   In
the Court of Civil nppoala oaso, Judge Baroua of the
x000 Court sald:
                     *The Coamlaaionora* Court la a
                )rmaC&re or the state Constltutlbn   and
                its powers are llmltod and oontrollod
                by tho Coaatltutloa  and the lawa as
                paaaod      by the     Loglalaturo.w
                The ralluro        or tha Constitution     to prohlblt
aountioa       mm     lasulnp      bonds r0r oonatruotlon,    and uln-
tonan0o       of koapltal       loft  open to the Imglalaturo      the
pauor to eatabllah             luoh hoapltala.     Tha Lo~lalaturo     haa
lxorolaod this powor by tha armotmnt                   of tha harola-
b8ror0 quo604 Art1010 4478. The Oommlaalonera*          Court,
having no power axoopt that l   poolall~  oonrorrod     by tha
Coaatltutlon    and atatutas parsed pursuant   thereto,
rotid hua    no power   to ontorIntoany   oontraotror tha
buu:~l~;;d     malatononea or a horpltak,    the tltloto
                 JahU&.a     uy eannor oo8trary             to the prlna-
 olpal     protlalona  or Art1010 4478.
                You aro reapoottully    adtiaad that In tha
 opinion      of thlr department,    the flrat  question propounded
Mr.   Robart   t.   Pdrn,   Jr.,   fuaary   11,   1939,   Paa   8


by ‘you and gmlnbaroro  rot out mur tb e lnmmrod                la the
lmgdiV8.    &tln@ a0 lammnd   the flrrt quartion,                lt 18
unaooorraryto dlrpon or the rooond quortlon.
          Trustlug?that the foregolug lmwerl your in-
quiry, I u
                                            Yours rerpsotiully
                                     ATISC?E? GPVEXAL OF TEXAS




llPPROVED: